PARDEE, J.
Epitomized Opinion
Boswell, while driving his automobile in Canton, collided with a car belonging to the Traction Com-pnay and suffered damages as a result of the collision. He alleged negligence on the part of the Traction Company, while it claimed that the accident was the result either of contributory negligence or the sole negligence of Boswell. Judgment for the Traction Company in the lower court, and Boswell prosecutes error to this court. Held by Court of Appeals in affirming judgment'for the Tractions Company.
1. A question, asked the motorman of a street car, whether he knew that a certain corner was a dangerous one, would not aid the jury in determining which party was negligent, and the question was incompetent.
2. A verdict not manifestly against the weight of the evidence will not be disturbed.
3. A claim that the trial judge indicated to .the jury what he thought the verdict should be, was found to have no basis.
4. Although a charge is unduly long, and contains some repetitions, as well as unnecessary matter, it is not necessarily prejudicial and is not incompatible with a fair and impartial trial.